Per Curiam:

The appellee sued to recover certain, taxes paid under protest. The court sustained a demurrer to the answer. From this ruling the county has appealed. The first cause of action is based upon the claim that in 1908 the county clerk raised the rate' of taxation for state purposes from .9 mill on the dollar to .925 mill on the dollar, resulting in appellee being obliged to pay an additional amount upon its property. The answer justified the action of the clerk on the ground that it became necessary to provide for the payment of state taxes which had become delinquent in former years. The appellee now concedes that it was error for the court to sustain the demurrer to this part of the answer because of the provisions of section 6 of chapter 199 of the Laws of 1885 (Gen.. Stat. 1909, §9515), and previous decisions of this court. (Railway Co. v. Clark, 60 Kan. 831, 58 Pac. 561; Harper County v. Cole, 62 Kan. 121, 61 Pac. 403; Crebbin v. Wever, 71 Kan. 445, 80 Pac. 977.)
The answer to the second and third causes of action admits that Reno county for the years 1907 and 1908 levied a tax for the poor fund in addition to the amount of tax it was permitted to levy for general purposes, and the appellant asks us to reconsider and overrule the decision in A. T. & S. F. Rld. Co. v. Wilhelm, Treas., 33 Kan. 206, 6 Pac. 273, holding that, taxes levied for the support of the poor are to be regarded as current expenses of the county and are limited by the general limitations as to amount that can be raised for general purposes, and the decision in. *557K. C. T. & W. Rld. Co. v. Albright, Treas., 33 Kan. 211, 6 Pac. 276, approving the former ruling. The appellant’s argument would be of force as an appeál to the legislature for a change in the statute but it has failed to convince us that the former decisions,, which have been followed for twenty-seven years, should be overturned.
The judgment will be reversed and the cause remanded with directions to overrule the demurrer to the defense set up to the first cause of action and for further proceedings in accordance with these views.